March 16, 2009 VIA FACSIMILE AND EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-0213 Attention: Angela Crane, Accounting Branch Chief Re: Linear Technology Corporation Form 10-Q for the Quarterly Period Ended December 28, 2008 Filed February 6, 2009 File No. 000-14864 Ladies and Gentlemen: On behalf of Linear Technology Corporation (the “Company”), I submit this letter in response to comments from the Staff of the Securities and Exchange Commission received by letter dated February 20, 2009 relating to the Company’s Form 10-Q for the quarterly period ended December 28, 2008. In this letter, I have recited the comments from the Staff in italicized, bold type and have followed each comment with the Company’s response. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Company’s Form 10-Q. Form10-Q for the Quarterly Period Ended December 28, 2008 Note 5. Stock-Based Compensation- Accounting for Stock-Based Compensation, page 8. 1. We note your disclosure that on December 17, 2008, you accelerated the vesting of 1.4 million “out-of-the-money” stock options previously awarded to your non-officer and non-director employees and that you will record the related $15.0 million or unrecognized stock-based compensation over the remainder of the original vesting period of approximately 2.5 years.In addition, we note that the weighted average grant price of the accelerated options is $36.37 and the market price at the date of acceleration was $23.66.As we note that your accounting would only be applicable to the acceleration of deep out-of-the-money stock options, please tell us and revise future filings to describe to us your policy for identifying a stock option as “deep out-of-the-money.” In addition, tell us and revise future filings to disclose whether all of the options for which you accelerated vesting were ‘deep out-of-the-money’ and if not, explain how you accounted for the acceleration of those stock options that were not.To assist us in understanding how you applied that policy, provide us with a schedule showing each group or tranche of options accelerated on December 17, 2008 (i) the contractual maturity, (ii) the weighted average grant price, (iii) the exercise price, (iv) market price and (v) “out-of-money” amount. Page 1 of 3 Response: As requested, please refer to the attached schedule showing each group of options accelerated on December 17, 2008 ranging from the lowest exercise price of $27.69 to the highest exercise price of $39.31 or a discount to market value ranging from 14.6% to 39.8%. To determine the appropriate accounting for the acceleration of vesting for these stock options, the Company considered the guidance provided under FAS 123R, Share-Based Payment (FAS 123R) and specifically Footnote 69 to paragraph A55 of Appendix A (FN 69). The Company notes that “deep out-of-the-money” is an undefined term and the Company respectfully advises the Staff that the Company believes the determination of whether or not a stock option is “deep out-of-the money” is not an accounting policy matter, but requires judgment based upon specific facts and circumstances.It is the Company’s position based upon its own judgment that its stock options were not “deep out-of-the money” at December 17, 2009.This judgment was based upon the Company’s facts and circumstances including consideration of the size of the discount, the unusually depressed market price given current economic conditions at that time, the historical and recent trading patterns of the Company’s stock price and the propensity for quick and significant price movements.In particular, the Company notes that its volatility rate used in the current pricing of its stock options under Black-Scholes is 44% indicating a highly volatile stock.In addition, in a very recent timeframe its stock price increased 33% in a 70 day period (November 20, 2008 to January 29, 2009), increased 85% in 187 days (October 18, 2002 to May 23, 2003) and increased 29% in 102 days (January 22, 2007 to May 4, 2007). Using the above qualitative factors, the Company determined based upon its judgment that the accelerated stock options were not deep out-of-the-money, that its option holders received value from the acceleration and thus there was a substantive change for each option holder. However, after further discussions with our Independent Registered Public Accounting Firm (who we understand had discussions with the Office of the Chief Accountant prior to the Company settling upon its accounting treatment as part of a Large Firm discussion of this emerging issue in general), it was determined that SFAS 123R requires that an evaluation of a “derived” service period must be performed to determine if the modification was substantive for accounting purposes.We refer you to the attached Ernst & Young Hot Topic publication, Accelerated vesting of stock options (“E&Y Hot Topic”), that indicates a derived service period can be inferred from certain valuation techniques that are used to estimate fair value.In addition, the E&Y Hot Topic states that “…if a derived service period is for a significant portion of or longer than the remaining requisite service period for the original option at the modification date, then the acceleration of vesting is not substantive.”Accordingly, the Company employed quantitative criteria to determine if its option acceleration was substantive for accounting purposes. In performing this analysis the Company determined that the derived service period would likely exceed the remaining requisite service period for all but a very limited number of option grants.We determined this by utilizing a Geometric Brownian Motion model (a widely accepted model of stock price behavior we understand, which is used in option pricing models such as Black-Scholes, but which does not take into consideration any qualitative evaluation of present economic conditions) to compute the probability that the market price of the Company’s stock would recover to the exercise price within the remaining service period. For all but three ofthe grants the probability was 50% or less (for all but one recent grant the probability was 60% or less), indicating for the vast majority of the awards that it was more likely than not that the derived service period was of greater length than the original remaining explicit service period. As a result, it was determined that the acceleration of vesting was not substantive for accounting purposes, and therefore unrecognized compensation cost at the date of the modification should be recognized over the options’ remaining requisite service periods as if the modification had never occurred. Page 2 of 3 It is important to note, however, that we believe the application of a valuation technique alone, for all practical purposes (as it is generally rare and impractical for companies to accelerate the vesting of stock options that are in-the-money or have exercise prices that are within close proximity to market value), will result in the determination that any acceleration of vesting periods for out-of-the-money stock options will be non-substantive modifications for accounting purposes, such that the determination of whether the stock options are considered “deep” out-of-the-money based upon qualitative factors will not be relevant. ***** As per your instructions in the letter, the Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We appreciate the Staff’s comments and request that the Staff contact the undersigned at (408) 432-1900 with any questions or comments regarding this letter.In addition, we respectfully request that the Staff provide a facsimile of any additional comments the Staff may have to the undersigned’s attention at (408) 434-0507, as well as to Herbert P. Fockler of Wilson Sonsini Goodrich & Rosati, our external legal counsel, at (650)493-6811.Thank you for your consideration. Sincerely, Linear Technology Corporation Paul Coghlan Vice President, Finance & CFO cc: Wayne Carnell Associate Director and Chief Accountant Division of Corporate Finance Securities and Exchange Commission Herbert P. Fockler, Esq. Wilson, Sonsini, Goodrich & Rosati, Professional Corporation Rick Fezell, Partner Ernst & Young LLP Page 3 of 3 LINEAR TECHNOLOGY CORPORATION OPTIONS ACCELERATED AT DEC. 17, 2008 ATTACHMENT 1 Grant Date Grant Date Fair Market Value Exercise Price FMV on DEC. 17, 2009 Discount to FMV Contractual Term Vesting Term * Unvested Shares Remaining Original Service Period Probability of Reaching Ex Price 04/13/04 $39.24 $39.24 $23.66 39.7% 10 years 5 years 39,500 116.00 3.0% 07/20/04 $37.05 $37.05 $23.66 36.1% 10 years 5 years 123,700 214.00 15.0% 10/14/04 $36.12 $36.12 $23.66 34.5% 10 years 5 years 89,200 300.00 23.0% 01/18/05 $37.03 $37.03 $23.66 36.1% 7 years 5 years 389,855 396.00 26.0% 04/20/05 $35.61 $35.61 $23.66 33.6% 7 years 5 years 145,150 488.00 34.0% 07/27/05 $39.31 $39.31 $23.66 39.8% 7 years 5 years 155,850 586.00 28.0% 10/19/05 $35.12 $35.12 $23.66 32.6% 7 years 5 years 100,600 670.00 46.0% 01/17/06 $38.50 $38.50 $23.66 38.5% 7 years 5 years 113,750 760.00 34.0% 04/18/06 $36.76 $36.76 $23.66 35.6% 7 years 5 years 95,500 851.00 40.0% 07/25/06 $30.93 $30.93 $23.66 23.5% 7 years 5 years 149,400 949.00 60.0% 10/17/06 $32.90 $32.90 $23.66 28.1% 7 years 5 years 25,150 1033.00 55.0% 01/17/08 $27.69 $27.69 $23.66 14.6% 7 years 5 years 4,000 1490.00 95.0% 1,431,655 Weighted Average $36.37 34.9% * - Options vest 10% every six months. Accelerated vesting of stock options Background As a result of recent stock market declines, many companies are faced with significant amounts of unvested stock options that are “underwater” or “out-of-the-money” (i.e., the exercise price of the option is greater than the current stock price). We have recently become aware of companies considering modifying unvested, out-of-the-money stock options to accelerate the vesting of those awards. While the acceleration of vesting of an at or in-the-money share-based payment award typically results in the immediate recognition of any remaining unrecognized compensation cost that exists at the modification date, the acceleration of vesting of an out-of-the-money stock option can have a dramatically different accounting outcome. The balance of this publication describes the accounting considerations associated with the accelerated vesting of an out-of- the-money stock option as well as certain views on the related accounting as shared with us by the SEC staff. Accounting guidance FASB
